          Case 2:18-cr-00092-RAJ Document 346 Filed 07/29/21 Page 1 of 1



 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE
 9
     UNITED STATES OF AMERICA,
10                                                No. 2:18-cr-00092-RAJ
                          Plaintiff,
11
            v.                                    ORDER RE: JUROR LUNCHES
12
     BERNARD ROSS HANSEN and
13   DIANE RENEE ERDMANN,

14                        Defendants.

15

16
           The Court hereby directs the Clerk of Court to pay for lunch to be provided
17

18   to the 12-member jury in the above entitled action which was in deliberations on

19   July 29, 2021.
20
           DATED this 29th day of July, 2021.
21

22

23
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
24

25

26


     ORDER RE: JUROR LUNCHES – 1
